Case 2:16-cv-02105-JAR Document 589-6 Filed 03/16/21 Page 1 of 8




                                                     EXHIBIT F
Case 2:16-cv-02105-JAR Document 589-6 Filed 03/16/21 Page 2 of 8
Case 2:16-cv-02105-JAR Document 589-6 Filed 03/16/21 Page 3 of 8
Case 2:16-cv-02105-JAR Document 589-6 Filed 03/16/21 Page 4 of 8
Case 2:16-cv-02105-JAR Document 589-6 Filed 03/16/21 Page 5 of 8
Case 2:16-cv-02105-JAR Document 589-6 Filed 03/16/21 Page 6 of 8
Case 2:16-cv-02105-JAR Document 589-6 Filed 03/16/21 Page 7 of 8
Case 2:16-cv-02105-JAR Document 589-6 Filed 03/16/21 Page 8 of 8
